as guidelines and the "[fl allure to adhere to the standards does not, in and

                of itself, constitute ineffective assistance of counsel"). We disagree with

                Armora's contention.

                             "A district court may, in its discretion, grant a defendant's

                [presentence] motion to withdraw a guilty plea for any substantial reason

                if it is fair and just." Woods v. State, 114 Nev. 468, 475, 958 P.2d 91, 95

                (1998) (internal quotations omitted). At the hearing on his motion,

                Armora's former counsel testified that although he was unable to accept

                collect telephone calls from inmates, he did in fact meet several times with

                Armora and thoroughly discussed the plea negotiations and agreement

                with him prior to the entry of his plea. Based on the totality of the

                circumstances, the district court determined that Armora "fail[ed] to

                establish any substantial, fair, and just reason to withdraw [his] plea" or

                prejudice, and that his plea was entered voluntarily, knowingly, and

                intelligently.   See Crawford v. State, 117 Nev. 718, 722, 30 P.3d 1123,

                1125-26 (2001). We conclude that Armora failed to satisfy his burden and

                prove that his plea was invalid, see Molina v. State, 120 Nev. 185, 190, 87

                P.3d 533, 537 (2004), and the district court did not abuse its discretion by

                denying his motion, Johnson v. State, 123 Nev. 139, 144, 159 P.3d 1096,

                1098 (2007) ("This court will not reverse a district court's determination




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    concerning the validity of a plea absent a clear abuse of discretion.").

                    Accordingly, we

                                  ORDER the judgment of conviction AFFIRMED. 2




                                                                                  J.
                                            Gibbons


                                                   J.
                    Douglas




                    cc:   Hon. Jennifer P. Togliatti, District Judge
                          Hon. Linda Marie Bell, District Judge
                          Law Office of Betsy Allen
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                          2 The fast track statement does not comply with NRAP 3C(h)(1) and
                    NRAP 32(a)(4) because it does not contain 1-inch margins on all four sides.
                    The fast track statement and response do not comply with NRAP 3C(h)(1)
                    and NRAP 32(a)(4) because it appears that the text is not double-spaced.
                    Counsel for the parties are cautioned that the failure to comply with the
                    briefing requirements in the future may result in the imposition of
                    sanctions. See NRAP 3C(n).




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I947A

    HIMMEMMITZEIMBEIVI                                                 1112§114E011               WE